internal_revenue_service number release date index nos cc psi plr-124819-00 may in re legend x dear this responds to your date request for a ruling whether under the circumstances described below x is the proper person to claim a credit or refund under sec_6416 and b of the internal_revenue_code with respect to the gasoline tax and sec_6427 with respect to the diesel_fuel_tax you also ask whether if x is the proper person to make these claims it may make the claims on form_720 quarterly federal excise_tax return the following facts and representations have been submitted in the request with respect to gasoline x is a wholesale_distributor as that term is defined in sec_6416 with respect to diesel_fuel x is a registered ultimate vendor as that term is defined in sec_48_6427-9 of the manufacturers and retailers excise_tax regulations unrelated to its status as a wholesale_distributor and an ultimate vendor x is a position_holder with respect to gasoline and diesel_fuel in a terminal and as such x files form_720 state is a local governmental_unit issuer is an issuer of credit cards merchant is any retailer of gasoline and diesel_fuel that accepts a credit card of issuer x has an agreement agreement with state to sell gasoline and diesel_fuel fuel for the exclusive use of state under the agreement x has caused issuer to issue to state certain credit cards that state may use at merchant to obtain fuel x represents that the agreement provides that when fuel is delivered from merchant’s fuel pump to state upon state’s presentation of issuer’s card title to fuel transfers from merchant to x and from x to state x further represents that the title transfers from merchant to x and from x to state are recognized as sales under applicable state law state pays x a price based on a formula set forth in the agreement this formula is based on a specified average wholesale price plus a set amount to cover x’s profit and certain other costs the price paid_by state is unrelated to merchant’s pump price thus the price that state pays x for fuel may be higher or lower than merchant’s pump price issuer pays merchant the pump price for fuel bought by x less credit card fees x pays issuer merchant’s pump price for fuel which includes the amount of the federal excise_tax the agreement also provides that x and not state will claim any credit or refund with respect to those taxes x bills state each month for its fuel purchases after receipt of the bill state has a set number of days to pay x if state fails to pay the credit risk falls on x and not on issuer or merchant thus as represented by x the person actually extending credit to state is x and not issuer sec_4081 imposes a tax on certain removals entries and sales of taxable_fuel including gasoline and diesel_fuel sec_48_4081-1 defines sale as including the transfer of title to or substantial incidents_of_ownership in taxable_fuel other than taxable_fuel in a terminal to the buyer for a consideration which may consist of money services or other_property sec_6402 provides that the irs may credit the amount of any overpayment against any liability in respect of an internal revenue tax on the part of the person that made the overpayment and to refund any balance to that person sec_6416 provides that the tax paid under sec_4081 on gasoline is deemed to be an overpayment if the gasoline was sold to a state_or_local_government for its exclusive use sec_6416 provides that a wholesale_distributor that buys gasoline on which the sec_4081 tax has been paid and that sells the gasoline to its ultimate_purchaser is treated as the person and the only person that paid the tax to the government notice_89_29 1989_1_cb_669 provides guidance with respect to the application of sec_6416 the sixth paragraph of notice_89_29 states if a wholesale_distributor purchases gasoline at a price that includes the tax sells such gasoline directly to the ultimate_purchaser for an exempt_purpose and meets the other requirements of sec_6416 of the code and this notice then the wholesale_distributor is treated as the person who paid the tax to the government and is the only person eligible to claim a credit or refund under sec_6416 in such a case the person that actually paid the tax on the gasoline is not eligible to claim the credit or refund however if the tax is not included in the price of the gasoline purchased by the wholesale_distributor or the gasoline is not sold directly to the ultimate_purchaser by the wholesale_distributor then only the person who actually paid the tax to the government may file a claim under sec_6416 sec_6427 provides that if diesel_fuel on which tax was imposed by sec_4081 is used by a state_or_local_government then the ultimate vendor of the fuel is eligible for a credit or refund with respect to the tax if the ultimate vendor is registered under sec_4101 and meets the requirements of sec_6416 b or d sec_48_6427-9 defines ultimate vendor as including a person that sells undyed diesel_fuel to a state for its exclusive use sec_48_6427-9 defines registered ultimate vendor as an ultimate vendor that is registered under sec_4101 as an ultimate vendor x is the proper person to claim a credit or refund under sec_6416 and sec_6427 only if among other conditions x sold fuel to state in a typical retail_sale in which a credit card is used the person extending credit does not obtain title to the merchandise and thus does not become the seller to the retail customer the person extending credit may assume the risk of default by the customer but this type of risk is assumed by any lender that finances a retail_sale in this case however x rather than merchant has contracted with state for the sale of fuel x rather than merchant sets the price that state pays x not only assumes the risk that state will default but x also assumes the risk that the price to be paid_by state will be lower than the pump price that x must pay merchant thus when state uses issuer’s credit card to obtain fuel from merchant the transaction is a sale of fuel from merchant to x and then from x to state accordingly we conclude that based on the facts and representations that have been submitted with the request x is the proper person to claim a credit or refund under sec_6416 and b because it is a wholesale_distributor that bought gasoline at a tax-included price and sold the gasoline to state for state’s exclusive use x is the proper person to claim a credit or refund under sec_6427 because it is a registered ultimate vendor that sold taxed diesel_fuel to state for state’s exclusive use we further conclude that x may make its claim under sec_6416 and b on either form_720 or form_8849 claim_for_refund of excise_taxes in accordance with the requirements of the code and the instructions for those forms x may make its claim under sec_6427 on either form_720 form_8849 or form_4136 credit for federal tax paid on fuels in accordance with the requirements of the code and instructions for those forms no ruling is being provided on whether x meets the procedural requirements for claiming a credit or refund under sec_6416 or sec_6427 this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 pincite however a letter_ruling generally is not modified or revoked retroactively if the taxpayer demonstrates that the criteria in section dollar_figure of revproc_2001_1 are satisfied sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
